By the Court,

Dixon, C. J.
In this case the following points are decided:
1. That the act entitled “ an act in relation to insurance on property in this state, made by individuals and associations authorized by law,” approved April 7th, 1852, (Laws of 1852, chap. 257,) does not infringe section 1 of article Till, of the constitution of this state, which declares that the “rule of taxation shall be uniform, and that taxes shall be levied upon such property as the legislature shall prescribe.” The per centage of the premiums directed to be paid for the benefit of the fire department, is in no just sense a tax upon the agent or upon bis occupation or business. The intention of the legislature *140and the effect of the act are, to go back of the agent and reach the company which he represents. Nor is the requirement an exercise of the power of taxation as to the companies, but only a proper exercise of the police power inherent in the sovereignty of the state. Whether these foreign insurance companies shall do business in this state, or whether they shall be prohibited, is a matter which concerns the state and affects the public welfare. They may be permitted or prohibited, and if permitted, the sovereign power may impose such restrictions .and conditions as it sees fit, which can, in general, only be enforced by operating upon their agents and managers within the territory.
2. The same act, or chapter 65, of the Revised Statutes, now substituted for it, is not repealed by chapter 190, Laws of 1859, entitled, “ an act to regulate insurance companies not incorporated by the state of Wisconsin.” Section nine of the latter act provides: “This act shall in no wise affect the law now in existence, to compel said companies to pay their quota towards the support of the fire departments in different cities of the State.” It being the design of the former act to compel a contribution from the companies, and not from the agents as is contended by counsel, it is saved by the proviso.
Order affirmed.